,


I




                     OFFlCE OF THE AmORNEY GENERAL OF TEXAS
                                         AUSTIN                         .




        Honorable TclnF.
        Count Attornw
        AIdaa    couat7
        Lurkia, Tolao




                                                               a8 per oontreqt.

                                                          a boon roodrod aaa oaro-
                                                            0 puoto ram your ro-

                                                  dorkklag to ooa8truot
                                                   herewltb it 18 nooo8-
                                                   a aorer 0r land. The
                                                Ot8 to thi8 had 8IId it
                                                the8o abatraOt8 oxamin-


                                   duty .or tho county Attoraoy to
                                   rtrrot87 Should he be paid addi-
                                   iOilfOt tb8. 86l'tiO08?"

                                 have   the authority      to ooartruot           llrport8
                                  68 a0 mar bo llOOO88a~ for 8UOh ~W~08o8,
        8eO &tiOl#8      h        i, Yomon~8 Annotated Tons8 01~11 Stat-
        UtO8 and UOWilllOk%~8Ihis Bill el6 and &UlatO Bill 398,
        cL'lth'Lsgi8latW Of &Ui8.    None of theaa arffolss or amnb-
        meats provider tbet it 18 the dutr Of the County Attorney  to
        Wid~e         th0 ab.YtreCt Or title On 3.~48          aO+ird         bp th6     OORnty
        ror airport gurpoasr. we are           unable     to    find    any    8tatute     mak-
        ing it the du.ty or the County         Attcrney        to   smmine       euch ab-
        8tl'tiOta.
    Honorable


                    utioia v, s8oti0n zl 0r OUT stat0 cotaituti0n,
    declarrr:

                    l
                         The oouaty attorney8 shall r8pro-
            mwlt  tie%atO   ELIa1l O(L808in th0 Di8ttrlot and
            laforior aourtr in their rerpootlro oouatle'8;
            but 'iia4~ OOuaty Phu bo lnaluded in a dir-
            trlot in whioh thoro 8hal.lbe a dlrtrlot at-
            toraoy, the rerpoetlto duties 0r dirtriot    at-
            tOrIley aad OoUlltfattOrlhq8 Sbu    in mch
            countle8 be regulated bl the Lsgl8laturo. . . .*
              The abort gtlofad prorlalon or thr Coa8tltutlOn ha8
    been Oon8trueb a8 not prrserlbing the dutie8 of the Dirtriot
    AttorMr aor an7 dUtiO8 root COWlt.~Attornoy8 other tlmn 8uoh
    a8 are rmgulrsd to be perronued ror the State. Bor d0'38 it
    glro the County Attornoy authority to Institute a proceeding
    eples8 he is given that power by rtatute. The term wdutlss*
    a8 U8ed in the COa8titUtiOMl   proririon above set forth ha8
    been deolared to coaprehead  the further idea of power or
    authority; and honor tho County Attorney 1s raid to bars ao
    lW.horltr to perrora auf aat la ra8est to W&oh ao duty
    ha8 baan made to dsvo&ra upon hia. Spencer 1. OalTo8ton
    County, 56 Tar. 3841 klar    v. State, ZU 9. V. ESl; Dunoan
    v. State, 69 9. N. 905.
                     30 Quote tran an 0pinion rendered br Hoaomblo
    Scott    Geine8,     Zlrst asrlrtant Attorney otumral 0r rdxab,
-   Jaauarr        2, 1935:

                 *unle88 the rtatuto provider ror tho oouaty
            attorney to represent the oounty  in a oiril aetlon,
            it 18 not the duty or the oountyrttornoy to do
                 Ia oa8e8 rhsn tha oouaty attorney 18 roqulr-
            Z'to represent the county aad no r6m i8 prorcrlbrd,
            then the coapsaaatlon oi the countr attornq 18 ths
            ax orrloio eonpensetlon that will be allowed under
            Artlols 5695, oxoept in oases where a aartaln
            amount or money 18 raoovered, then hi8 eompeasatioa
            10 that authorize& by Artlols 555.
                     *In casea     where   the
                                        law doe8 Lot repulre- tha
            count7      attorney    to   repreient
                                            the county, the boat-
            pensation  is that vihlch is agreed upon between the
            county attorney   and the coaml.~alonera* court just
            in the same nmnner as if some other attorney      had
            bean smployad by the county.*
Honorabla Ton ?. Colmran, Pago 3


             Thi8 de aitment hold in an oplaloa written br
Xonorab1.e   Julius %ranki, h8i8tMt   Attorney odneral, dated
September    11, 1934, that the Cond3810ner8t Court had the
tiplied atlthorltya8 general aalregerof oounty b~8lnos8,
to retain prirato ooun8al in the pro8eoutioa 0r olvll rultr
larolrlag county matter8 gsnorally and that there uero ao
8tatutosy  provision8 making it tho dutr eZ tho Countf At-
torney to repre8aent the oounty in coAdM8stion    pmoe8diagr
Or trO8m88   t0 trr tit10 and ia~lrnCtiOll 8Uit8, 8lld that
the Commlasloner8' Court had authority to appropriate
money out or the general fund or the Oounty to pay the at-
torney8 hir8d to represent the oounty in moh piooeobiagr.

            Qplnlon IO. o-1040 of thi8 department: hold8 that
it   18 not the duty ot thr Couatr Attorney to reprssmat the
eowty in condemnation prooeedingrand that the Commls-
8loMr8' Court ha8 the authority to Oontwot wlth the Couaty
Attorney to repkesent the county in eaxh prooeedingr and
oozpensata him a8 por oontnaot.
          fn the MS08 Or ~OM8 T. ~OltISMU.   191 8. U. 2J37,
ma lattimore,r. Tarrant County, 124 9. N. 205,   it wa8
                             Court may lawfully -ploy thr
held that the COEEUiS8iOfldt8'
County Attorney to roprosoat the lntemsst  of their oowitf
in any cauae where moh duty 18 not enjoined upon hla by
                -.
law.

          TOIAare themroro r88peotfuUy adTi8ed that it
18 the opinion Of this drpartmsnt that it 18 not the dot7
or the county Attorney     to lmiao    the abrtraot8   0r tit10 to
tha oounty alrport.    Tha   Caamis8ionor8t,  Court  would harm
authority to ooatraot with him a8 any Other prfvato attor-
nay to exqniae 8uOh lb8traOt8 and pay him for 8uah 8WViOO8
a8 per oontraot.       ‘-.




 ..fl
  :Go